Name: Commission Regulation (EC) No 1485/94 of 27 June 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 6 . 94 No L 159/57Official Journal of the European Communities COMMISSION REGULATION (EC) No 1485/94 of 27 June 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EC) No 1096/94 (*), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EC) No 3624/93 (3), as amended by Regulation (EC) No 1218/94 (4); Whereas it follows from applying the detailed rules contained in Regulation (EC) No 3624/93 to the quota ­ HAS ADOPTED THIS REGULATION : Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 4 July 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 June 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 289, 7. 10 . 1989, p. 1 . 0 OJ No L 121 , 12. 5 . 1994, p. 9 . (3) OJ No L 328, 29. 12. 1993, p. 73. (4) OJ No L 133, 28. 5 . 1994, p. 46. No L 159/58 28 . 6. 94Official Journal of the European Communities ANNEX to the Commission Regulation of 27 June 1994 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (4) (ECU/100 kg) Week No 27 Week No 28 Week No 29 Week No 30 CN code from 4 to from 11 to from 18 to from 25 to 10 July 1994 17 July 1994 24 July 1994 31 July 1994 0104 10 30 (') 61,312 60,400 59,944 59,718 0104 10 80 (') 61,312 60,400 59,944 59,718 0104 20 90 (') 61,312 60,400 59,944 59,718 0204 10 00 (2) 130,450 128,510 127,540 127,060 0204 21 00 0 130,450 128,510 127,540 127,060 0204 22 10 (2) 91,315 89,957 89,278 88,942 0204 22 30 (2) 143,495 141,361 140,294 139,766 0204 22 50 (2) 169,585 167,063 165,802 165,178 0204 22 90 (2) 169,585 167,063 165,802 165,178 0204 23 00 (2) 237,419 233,888 232,123 231,249 0204 50 11 (2) 130,450 128,510 127,540 127,060 0204 50 13 (2) 91,315 89,957 89,278 88,942 0204 50 15 (2) 143,495 141,361 140,294 . 139,766 0204 50 19 (2) 169,585 167,063 165,802 165,178 0204 50 31 (2) 169,585 167,063 165,802 165,178 0204 50 39 (2) 237,419 233,888 232,123 231,249 0210 90 11 0 169,585 167,063 165,802 165,178 0210 90 19 0 237,419 233,888 232,123 231,249 (') The levy applicable is limited in the conditions laid down by Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93. (2) The levy applicable is limited to the amount bound under GAIT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EC) No 3609/93 and Commission Regulations (EEC) No 19/82 and (EC) No 3581 /93 . (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82. (4) No import levy applies to OCT originating products according to Article 101 ( 1 ) of Decision 91 /482/EEC.